Citation Nr: 0842570	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  89-45 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for thyroid nodular 
disease secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for bilateral cataracts 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, Regional Office (RO).  This case has been in 
appellate status since the late 1980's and has been the 
subject of a number of previous Board remands.  The veteran's 
original claims folder has been lost, and efforts by the RO 
to locate the file (including a general "circularization" 
in 1994) have been unsuccessful.  A "rebuilt" claims folder 
has been prepared, but a number of relevant documents are not 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board recognizes that 
issues have been in appellate status for many years, and the 
Board regrets that additional development is required.  VA 
will notify you if further action is required on your part.


REMAND

In an August 2002 letter to the RO, the Defense Threat 
Reduction Agency (DTRA) confirmed the veteran's presence at 
Operation IVY in 1952.  It was noted that a search of 
dosimetry data revealed no records of radiation exposure for 
the veteran.  A scientific dose reconstruction indicates that 
the veteran would have accrued a probable dose of 0.0 (less 
than 0.01) rem gamma.  This dose has an upper bound of 0.1 
rem gamma.  His dose to the skin (forearms) and to the lens 
of the eye is 0.1 rem.  His (50-year) committed dose 
equivalent to the thyroid was 0.0 (less than 0.01) rem.

In a November 2003 letter to the veteran, the Ro informed him 
that a report issued by the National Research Council (NRC) 
in May 2003 found that the methods used by the DTRA to 
calculate reconstructed dose estimates required under 38 
C.F.R. § 3.311 are generally valid for estimating average 
dose exposure, but that the methodology used to calculate 
upper-bound doses for both external and inhaled exposures 
often underestimated exposure.  In January 2006, DRTA was 
asked to provide a revised dose estimate for the veteran and 
estimated that the veteran was exposed to the following doses 
of ionizing radiation during his active duty service:

External Doses
Radiation Type
Dose (rem)
Upper Bound
Neutron
0.0
0.0
Gamma
0.01
0.03
Skin Doses
Location
Dose (rem)
Upper Bound (rem)
Hands
0.6
2.0
Lens of Eyes
0.3
0.8
Internal Doses
Organ
Dose (rem)
Upper Bound (rem)
Thyroid
0.4
3.2

In March 2007, the DTRA's Nuclear Test Personnel Review (NTPR) 
Program prepared a new dose estimate for the veteran.  The NTPR 
report estimated that the veteran was exposed to the following 
doses of ionizing radiation during his active duty service:

External gamma dose:
18 rem
External neutron dose:
2 rem
Total skin dose to any skin area 
(beta plus gamma):
550 rem

Since the preparation of the last dose estimate, the National 
Institute for Occupational Safety and Health (NIOSH) has 
revised its radiation-related carcinogenic list.  It appears 
that NIOSH has revised its method of creating dose estimates 
as well as the probability of causation of certain diseases 
through exposure to ionizing radiation.  Thus, in order to 
afford the veteran due process, the claims file must again be 
returned for a new dose estimate and new advisory opinion in 
light of the latest probability revisions created by NIOSH.

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file 
to the DTRA for a new dose estimate using 
revised methodology.

2.  The RO must then comply with all 
other provisions of 38 C.F.R. § 3.311, to 
include 38 C.F.R. § 3.311(c), and obtain 
an advisory medical opinion.  This 
advisory opinion should consider and 
discuss the inconsistencies in the prior 
dose estimates.  Additionally, this 
advisory opinion should consider the 
latest Probability of Causation figures 
as determined by NIOSH.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for low back disability, 
thyroid nodular disease, and bilateral 
cataracts, all claimed as due to exposure 
to ionizing radiation.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and provided an appropriate period 
of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim is 19 years old.  It must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




